Citation Nr: 1441180	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  02-03 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at Law


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The veteran had active service from December 1972 to December 1976.

This appeal arises from a February 2001 rating decision of the Los Angeles, California Regional Office (RO), which determined that new and material evidence sufficient to reopen the veteran's claim of entitlement to service connection for a low back disability had not been submitted.

This matter has been before the Board on numerous occasions and was initially denied by the Board in a January 2003 decision that was vacated by the United States Court of Appeals for Veterans Claims (Court) in June 2003.  It was most recently remanded by the Board in October 2011.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an August 2014 statement, the Veteran's attorney requested that the Veteran be scheduled for a video-conference hearing before a Veterans Law Judge.  To date, the Veteran has not been afforded such a hearing.  As such, this case must be remanded to afford the Veteran for a video-conference hearing.  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a video-conference hearing before a Veterans Law Judge following the usual procedures under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.707 (2013).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



